Case 0:21-cv-60789-JIC Document 22 Entered on FLSD Docket 06/30/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-60789-COHN/STRAUSS

 CREATIVE KLICK AGENCY, LLC,

        Plaintiff,

 v.

 IGNITE INTERNATIONAL, LTD., et al.

       Defendants.
 ___________________________________/

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Creative Klick Agency, LLC and Defendants, Ignite International, Ltd. and

 Society Goat, LLC, by and through counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby

 stipulate and agree that this action shall be dismissed with prejudice, with each party to bear its

 own attorneys’ fees and costs.

        Respectfully submitted this 30th day of June, 2021.

  /s/Yolanda P. Strader                            /s/ Christian Romaguera
  Merrick L. Gross (FBN (716677)                   Christian Romaguera (FBN 1012179)
  Email: mgross@carltonfields.com                  CR@RomagueraLaw.com
  Yolanda P. Strader (FBN 70212)                   ROMAGUERA LAW GROUP
  Email: ystrader@carltonfields.com                11911 U.S. Highway One | Suite 303
  William Giltinan (FBN 27810)                     North Palm Beach, FL 33408
  Email: wgiltinan@carltonfields.com               Telephone:     (561) 472-1077
  Carlton Fields                                   Facsimile:     (561) 472-1078
  Miami, Florida 33131                             Counsel for Creative Klick Agency, LLC
  700 NW 1st Avenue, Suite 1200
  Miami, Florida 33136
  Telephone: (305) 530-0050
  Facsimile: (305) 530-0055

  Attorneys for Ignite International, Ltd. and
  Society Goat, LLC
Case 0:21-cv-60789-JIC Document 22 Entered on FLSD Docket 06/30/2021 Page 2 of 2




                           CERTIFICATE OF SERVICE – CM/ECF

        I HEREBY CERTIFY that on this 30th day of June 2021, I electronically filed the

 foregoing with the Clerk of Court by using the CM/ECF system, thereby furnishing copies to:

 YOLANDA P. STRADER, ESQUIRE, ystrader@carltonfields.com, CARLTON FIELDS P.A.,

 Counsel for Defendants.

                                           /s/ Christian Romaguera
                                           Christian Romaguera, Esq.




                                             2
 126374545.1
